DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/892,948 filed 06/04/2020, claims foreign priority to REPUBLIC OF KOREA 10-2019-0066616 filed on 06/05/2019.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in response to a Request for Continued Examination.  Claims 1-8, 10-18, and 20 are pending and ready for examination.  Claims 9 and 19 have been canceled.  

Claim Objections
Claims 12-18 and 20 are objected to because of the following informalities:
    
Regarding claim 12: applicant uses the phrase “determine whether or not the vehicle is stopped,;” where the comma and semi-colon are typed next to each other.  Examiner believes this is a typographical error.  
	Appropriate correction is required.	

Regarding claims 13-18 and 20:   Claims 13-18 and 20 are also objected to, based on the objection for claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., hereinafter Liu, U.S. Pub. No. 2016/0033366 A1 in view of Czompo, U.S. Pub. No., 2011/0125404 A1 as evidenced by Mathematics Stack Exchange, downloaded from https://math.stackexchange.com/questions/838885/reverse-of-a-rotation-matrix-for-superposition-colon-a-on-b-to-b-on-a.  

Regarding independent claim 1 Liu teaches:
	A method for calibrating an inertial measuring unit (IMU) in a calibration apparatus including a processor, (Liu, fig 2, ¶ 0024, ¶ 0040:  Liu teaches calibrating an IMU either with an on-line calibration or an off-line calibration (¶ 0040).  Liu also teaches a processor “to perform various examples of the present disclosure” via the stored computer program instructions (¶ 0024)), the method comprising: 
	receiving data measured by the inertial measuring unit mounted on a vehicle (Liu, fig 1A, fig 1B, ¶ 0029:  Fig 1A depicts an IMU 102 and a computing component 104 and Liu teaches Liu teaches “Fig 1B illustrates a motion detection device 100 mounted on a mobile vehicle: (¶ 0029) thereby disclosing “receiving data measured by the inertial measuring unit mounted on a vehicle”); 
	determining, by the processor, whether or not the vehicle is stopped (Liu, ¶ 0024, ¶ 0047:  Liu teaches using measurement from the IMU to determine if “the mobile vehicle is idle and/or in motion” (¶ 0047));
	estimating, by the processor, a height direction vector of the vehicle based on the data measured, while the vehicle is stopped, (Liu, fig 4, ¶ 0013, ¶ 0024,  ¶ 0059-¶ 0061:  Liu teaches determining the z-axis by determining the “gravity vector” using the “accelerometer readings of the IMU along X, Y, and Z axes” (¶ 0061) while the “mobile vehicle (is) on a flat surface with the engine off”(¶ 0061) indicating the estimated “height direction vector” is along the z axis as stated in the specification “estimate a height direction (z-axis) vector of the vehicle based on data measured, which the vehicle is stopped, by the inertial measuring unit” (Specification 
¶ 0010)); 
	determining, by the processor, whether or not the vehicle is moving straight based on the estimated height direction vector (Liu, fig 1B, ¶ 0024, ¶ 0029-¶ 0031:  Liu teaches “The IMU orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” where the “forward vector, as used herein, can be a horizontal straightforward moving direction and/or magnitude (e.g. acceleration))” (¶ 0031)); 
	estimating, by the processor, a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0024, ¶ 0031, 
¶ 0056-¶ 0058:  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  Liu also teaches “the IMU& orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” (¶ 0031) thereby teaching “estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit”); 
	Liu does not teach:
	estimating, by the processor, a width direction vector of the vehicle as a cross product of  the estimated height direction vector and the vector estimated to be parallel to the plane;  
	estimating a moving direction vector of the vehicle as a cross product of the estimated height direction vector and the estimated width direction vector; 
	calculating a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector; and 
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit. 	
	Czompo teaches:
	estimating, by the processor, a width direction vector of the vehicle as a cross product of  the estimated height direction vector and the vector estimated to be parallel to the plane (Czompo, fig 5, ¶ 0095:  Czompo teaches  “The right point unit vector may be obtained by the cross product of u and f1” where “f1” is “the forward unit vector”  (¶ 0095) thereby disclosing “the vector estimated to be parallel to the plane” and “u” discloses “the estimated height direction vector” (fig 5));  
	estimating a moving direction vector of the vehicle as a cross product of the estimated height direction vector and the estimated width direction vector (Czompo, fig 5, ¶ 0090:  Czompo teaches “the forward pointing unit vector may be obtained by the cross product of u and ro” (¶ 0090) where “u” discloses ““the estimated height direction vector” (fig 5) and “ro” discloses “the estimated width direction vector” (fig 5)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including using a cross product to determine a vector as disclosed by Czompo as a cross product is better suited for precise computation than a graphical or geometric manipulation.   
	calculating a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector (Czompo, ¶ 0098:  Czompo teaches “the rotation matrix RIMURCU may be constructed as shown in Equation (55)” (¶ 0098) disclosing a “a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector” (see eqn. 55); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Czompo in order to provide a system where “associating identified vehicle directions with vehicle-based directions, directions associated with IMU measurements may be effectively realized in an RCU coordinate frame” (Czompo, ¶ 0053) for “determining a spatial alignment of an inertial measurement unit (IMU)” (Czompo, Abstract).
	Liu and Czompo fail to disclose:
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit.  However, Cyllindra, on the Mathematics Stack Exchange teaches that an inverse of a rotation matrix could be used to reverse the rotation from the rotation matrix “The inverse matrix will send you back” (Mathematics Stack Exchange, Cyllindra’s answer). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an inverse matrix to increase the flexibility of the system by allowing a user to choose which coordinate system they are using.

Regarding claim 2 Liu as modified teaches:
	defining a vector based on data measured at each of three axes by an acceleration sensor included in the inertial measuring unit; and 
	estimating a direction opposite to the direction of the defined vector as a direction indicated by the height direction vector (Liu fig 1B, ¶ 0030:  Liu teaches a “gravity vector” which “can be determined from a measurement of the IMU (e.g., IMU accelerometers reading along X 116, Y 112, and Z 114 axes)” (¶ 0030) thereby teaching “defining a vector based on data measured at each of three axes by an acceleration sensor included in the inertial measuring unit.”  Liu also teaches “estimating a direction opposite to the direction of the defined vector as a direction indicated by the height direction vector” as depicted in fig 1B, element 120).  

Regarding claim 3 Liu as modified teaches:
	estimating whether the vehicle is moving straight or not based on data measured by a gyroscope included in the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, ¶ 0056-¶ 0058:  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058).  

Regarding claim 10 Liu as modified does not teach:
	estimating the height direction vector, the estimating the vector parallel to the plane, the estimating the width direction vector and the calculating the rotation transformation matrix are performed multiple times while the vehicle is moving.
	Czompo teaches:
	estimating the height direction vector, the estimating the vector parallel to the plane, the estimating the width direction vector and the calculating the rotation transformation matrix are performed multiple times while the vehicle is moving (Czompo, fig 5, fig 9, ¶ 0059, ¶ 0086, 
¶ 0091, ¶ 0097-¶ 0098:  Czompo teaches “If both the fourth and fifth operations fail, then the alignment determination may be repeated on a new set of n measurements” (¶ 0097) where the “n measurements” are used to determine the “rotation matrix RIMURCU” equation 55 (¶ 0098).  The “fourth operation” the “right pointing vector may be identified” (¶ 0086) disclosing the “width direction vector” and the “fifth operation” identifies a “forward unit vector” 
(¶ 0091) disclosing the “vector parallel to the plane.”  Both the fourth and fifth operation are cross products using “u,” the “height direction vector” (fig 5) where the first operation determines the direction of gravity “u,” the “height direction vector,” (¶ 0078).  Czompo teaches if “a mobile station is associated with an IMU that is fixed relative to a vehicle in which it is moving, these vehicle-related movement constraints may be effectively transferred to the IMU sensor frame” (1) disclosing the vehicle is in motion during operation).	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including multiple calculations to determine a rotation transformation matrix as disclosed by Czompo in order to increase reliability and reduce error in “determining a spatial alignment of an inertial measurement unit (IMU)” (Czompo, Abstract).

Regarding independent claim 11 Liu teaches:
	A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a method of calibrating an inertial measuring unit (IMU) (Liu, fig 1A, fig 2, ¶ 0024-
¶ 0025, ¶ 0040.  Liu teaches calibrating an IMU either with an on-line calibration or an off-line calibration (¶ 0040)), the method comprising: 
	receiving data measured by the inertial measuring unit mounted on a vehicle (Liu, fig 1A, fig 1B, ¶ 0029:  Fig 1A depicts an IMU 102 and a computing component 104 and Liu teaches Liu teaches “Fig 1B illustrates a motion detection device 100 mounted on a mobile vehicle: (¶ 0029) thereby disclosing “receiving data measured by the inertial measuring unit mounted on a vehicle”); 
	determining whether or not the vehicle is stopped (Liu, ¶ 0024, ¶ 0047:  Liu teaches using measurement from the IMU to determine if “the mobile vehicle is idle and/or in motion” (¶ 0047));
	estimating a height direction vector of the vehicle based on the data measured, while the vehicle is stopped (Liu, fig 4, ¶ 0013, ¶ 0059-¶ 0061.  Liu teaches determining the z-axis by determining the “gravity vector” using the “accelerometer readings of the IMU along X, Y, and Z axes” (¶ 0061) while the “mobile vehicle (is) on a flat surface with the engine off”(¶ 0061) indicating the estimated “height direction vector” is along the z axis as stated in the specification “estimate a height direction (z-axis) vector of the vehicle based on data measured, which the vehicle is stopped, by the inertial measuring unit” (Specification ¶ 0010)).  
	determining whether or not the vehicle is moving straight based on the estimated height direction vector (Liu, fig 1B, ¶ 0024, ¶ 0029-¶ 0031:  Liu teaches “The IMU orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” where the “forward vector, as used herein, can be a horizontal straightforward moving direction and/or magnitude (e.g. acceleration))” (¶ 0031)); 
	estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, and ¶ 0056-¶ 0058.  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  Liu also teaches “the IMU& orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” (¶ 0031) thereby teaching “estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit”);  
	Liu does not teach:
	estimating a width direction vector of the vehicle as a cross product of the estimated height direction vector and the vector estimated to be parallel to the plane, 
	estimating a moving direction vector of the vehicle as a cross product of the estimated height direction vector and the estimated width direction vector, 
	calculating a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector, and 
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit.
	Czompo teaches:
	estimating, by the processor, a width direction vector of the vehicle as a cross product of  the estimated height direction vector and the vector estimated to be parallel to the plane (Czompo, fig 5, ¶ 0095:  Czompo teaches  “The right point unit vector may be obtained by the cross product of u and f1” where “f1” is “the forward unit vector”  (¶ 0095) thereby disclosing “the vector estimated to be parallel to the plane” and “u” discloses “the estimated height direction vector” (fig 5));  
	estimating a moving direction vector of the vehicle as a cross product of the estimated height direction vector and the estimated width direction vector (Czompo, fig 5, ¶ 0090:  Czompo teaches “the forward pointing unit vector may be obtained by the cross product of u and ro” (¶ 0090) where “u” discloses ““the estimated height direction vector” (fig 5) and “ro” discloses “the estimated width direction vector” (fig 5)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including using a cross product to determine a vector as disclosed by Czompo as a cross product is better suited for precise computation than a graphical or geometric manipulation.   
	calculating a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector (Czompo, ¶ 0098:  Czompo teaches “the rotation matrix RIMURCU may be constructed as shown in Equation (55)” (¶ 0098) disclosing a “a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector” (see eqn. 55); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Czompo in order to provide a system where “associating identified vehicle directions with vehicle-based directions, directions associated with IMU measurements may be effectively realized in an RCU coordinate frame” (Czompo, ¶ 0053) for “determining a spatial alignment of an inertial measurement unit (IMU)” (Czompo, Abstract).
	Liu and Czompo fail to disclose:
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit.  However, Cyllindra, on the Mathematics Stack Exchange teaches that an inverse of a rotation matrix could be used to reverse the rotation from the rotation matrix “The inverse matrix will send you back” (Mathematics Stack Exchange, Cyllindra’s answer). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an inverse matrix to increase the flexibility of the system by allowing a user to choose which coordinate system they are using.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an inverse matrix to increase the flexibility of the system by allowing a user to choose which coordinate system they are using.
 
Regarding independent claim 12 Liu teaches:
	A calibration apparatus for calibrating an inertial measuring unit mounted on a vehicle, the calibration apparatus comprises (Liu, fig 1B, ¶ 0029, ¶ 0040. Liu teaches “Fig 1B illustrates a motion detection device 100 mounted on a mobile vehicle: (¶ 0029) disclosing “IMU mounted on a vehicle.”  Liu teaches calibrating an IMU either with an on-line calibration or an off-line calibration (¶ 0040)): 
	a processor; and 
	a memory storing computer executable instructions, the instructions when executed by the processor cause the processor to (Liu, fig 1A, ¶ 0024-¶ 0025.  Liu teaches a memory and a processor (¶ 0024)): 
	receiving data measured by the inertial measuring unit mounted on a vehicle (Liu, fig 1A, fig 1B, ¶ 0029:  Fig 1A depicts an IMU 102 and a computing component 104 and Liu teaches Liu teaches “Fig 1B illustrates a motion detection device 100 mounted on a mobile vehicle: (¶ 0029) thereby disclosing “receiving data measured by the inertial measuring unit mounted on a vehicle”); 
	determine whether or not the vehicle is stopped (Liu, ¶ 0024, ¶ 0047:  Liu teaches using measurement from the IMU to determine if “the mobile vehicle is idle and/or in motion”
(¶ 0047));
	estimate a height direction vector of the vehicle based on the data measured, while the vehicle is stopped (Liu, fig 4, ¶ 0013, ¶ 0059-¶ 0061.  Liu teaches determining the z-axis by determining the “gravity vector” using the “accelerometer readings of the IMU along X, Y, and Z axes” (¶ 0061) while the “mobile vehicle (is) on a flat surface with the engine off”(¶ 0061) indicating the estimated “height direction vector” is along the z axis as stated in the specification “estimate a height direction (z-axis) vector of the vehicle based on data measured, which the vehicle is stopped, by the inertial measuring unit” (Specification ¶ 0010)).  
	determine whether or not the vehicle is moving straight based on the estimated height direction vector (Liu, fig 1B, ¶ 0024, ¶ 0029-¶ 0031:  Liu teaches “The IMU orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” where the “forward vector, as used herein, can be a horizontal straightforward moving direction and/or magnitude (e.g. acceleration))” (¶ 0031)); 
	estimate a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, ¶ 0056-¶ 0058.  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  Liu also teaches “the IMU& orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” (¶ 0031) thereby teaching “estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit”),
	Liu does not teach: 
	estimate a width direction vector of the vehicle as a cross product of the estimated 	height direction vector and the vector estimated to be parallel to the plane, 
		estimate a moving direction vector of the vehicle as a cross product of the 	estimated height direction vector and the estimated width direction vector, 
		calculate a rotation transformation matrix for an attitude angle of the vehicle 	based on a coordinate system of the inertial measuring unit to include as components the 	estimated height direction vector, the estimated width direction vector and the estimated 	moving direction vector, and 
		calculate an inverse matrix of the rotation transformation matrix for the attitude 	angle of the vehicle as the rotation transformation matrix of the inertial measuring 	unit. 
	Czompo teaches:
	estimate a width direction vector of the vehicle as a cross product of the estimated height direction vector and the vector estimated to be parallel to the plane (Czompo, fig 5, ¶ 0095:  Czompo teaches  “The right point unit vector may be obtained by the cross product of u and f1” where “f1” is “the forward unit vector”  (¶ 0095) thereby disclosing “the vector estimated to be parallel to the plane” and “u” discloses “the estimated height direction vector” (fig 5));  
	estimate a moving direction vector of the vehicle as a cross product of the estimated height direction vector and the estimated width direction vector (Czompo, fig 5, ¶ 0090:  Czompo teaches “the forward pointing unit vector may be obtained by the cross product of u and ro” (¶ 0090) where “u” discloses ““the estimated height direction vector” (fig 5) and “ro” discloses “the estimated width direction vector” (fig 5)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including using a cross product to determine a vector as disclosed by Czompo as a cross product is better suited for precise computation than a graphical or geometric manipulation.   
	calculate a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector (Czompo, ¶ 0098:  Czompo teaches “the rotation matrix RIMURCU may be constructed as shown in Equation (55)” (¶ 0098) disclosing a “a rotation transformation matrix for an attitude angle of the vehicle based on a coordinate system of the inertial measuring unit to include as components the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector” (see eqn. 55); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Czompo in order to provide a system where “associating identified vehicle directions with vehicle-based directions, directions associated with IMU measurements may be effectively realized in an RCU coordinate frame” (Czompo, ¶ 0053) for “determining a spatial alignment of an inertial measurement unit (IMU)” (Czompo, Abstract).
	Liu and Czompo fail to disclose:
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit.  However, Cyllindra, on the Mathematics Stack Exchange teaches that an inverse of a rotation matrix could be used to reverse the rotation from the rotation matrix “The inverse matrix will send you back” (Mathematics Stack Exchange, Cyllindra’s answer). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an inverse matrix to increase the flexibility of the system by allowing a user to choose which coordinate system they are using.

Regarding claim 13:
	Claim 13 recites analogous limitation to claim 2 above and is therefore rejected on the same premise.
 
Regarding claim 14:
	Claim 14 recites analogous limitation to claim 3 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitation to claim 10 above and is therefore rejected on the same premise.

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Czompo as applied to claim 1 and 12 respectively above, and further in view of Jain et al., hereinafter Jain, U.S. Pub. No. 2020/0348136 A1 and as evidenced by Beaver, “The Case of the Misguided Gyro,” downloaded from https:/Awww.analog.com/en/analog-dialogue/raqs/raq-issue-139.html.  

Regarding claim 4 Liu as modified does not teach:
	defining a vector based on the data measured at each of three axes by the gyroscope; 
	calculating a rotation angular velocity of the vehicle on the basis of the height direction vector, based on the defined vector; and 
	estimating whether the vehicle is moving straight or not based on the calculated rotation angular velocity.
	Jain teaches:
	defining a vector based on the data measured at each of three axes by the gyroscope; 
	calculating a rotation angular velocity of the vehicle based on the height direction vector, based on the defined vector (Jain, fig 3, fig 4,  ¶ 0036, ¶ 0051:  Jain teaches gyroscope data with respect to the 3 orthogonal axes (x,y,z axes) (see fig 3 and fig 4).  Jain also teaches the “during the initialization process, the algorithm computes a gravity vector, gyro bias, and resets all variables at the default value.” (¶ 0051)  The “gyro bias” is computed for the “z axis” or the yaw axis of the gyroscope since this axis is most sensitive to “gyro bias” (as evidenced by Beaver, The Case of the Misguided Gyro, first page).  Therefore, Jain teaches “defining a vector based on the data measured at each of the three axes by the gyroscope” as the “gyro bias” would define the “z axis.”  Jain also teaches “In addition to the tilt of the sensor frame, the direction, angular velocity, angular acceleration, and any other suitable parameters of the device 120 is calculated using accelerometers and gyroscopes to extract the horizontal acceleration components” (¶ 0036) thereby teaching “calculating a rotation angular velocity of the vehicle on the basis of the height direction” as “angular velocity” “calculated using accelerometers and gyroscopes” discloses “angular velocity” with respect to the “height direction” would be “calculated”); and 
	determining whether the vehicle is moving straight or not based on the calculated rotation angular velocity (Jain, ¶ 0054:  Jain teaches if “the accelerometer senses angular acceleration or gyroscope senses significant angular velocity, the processor may determine that the vehicle 110 is not moving in a straight line” (¶ 0054)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including calculating a rotation angular velocity as disclosed by Jain in order to provide “an improved device and method of accurately analyzing the location of the user . . . which is especially beneficial when GPS/GNSS signals are not strong enough or available” (Jain, ¶ 0004).

Regarding claim 5 Liu as modified does not teach:
	estimating that the vehicle is moving straight when an absolute value of the calculated rotation angular velocity is equal to or less than a predetermined threshold.
	Jain teaches:
	estimating that the vehicle is moving straight when an absolute value of the calculated rotation angular velocity is equal to or less than a predetermined threshold (Jain, ¶ 0055:  Jain teaches the “straight line detection is driven by tests on negligible (above threshold) yaw rate condition over fixed window length” (¶ 0055) where “yaw rate” discloses a “rotation angular velocity.”  The specification gives no indication as to the value of the threshold indicating the comparison of the angular velocity to a threshold is more important than the value of the threshold and whether the angular velocity is above or below that threshold).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a threshold in determining straight line motion as disclosed by Jain in order to provide “an improved device and method of accurately analyzing the location of the user . . . which is especially beneficial when GPS/GNSS signals are not strong enough or available” (Jain, ¶ 0004).

Regarding claim 15:
	Claim 15 recites analogous limitation to claim 4 above and is therefore rejected on the same premise.
 
Regarding claim 16:
	Claim 16 recites analogous limitation to claim 5 above and is therefore rejected on the same premise.

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Czompo as applied to claim 1 and 12 respectively above, and further in view of Park et al., hereinafter Park, U.S. Pub. No. 2020/0149894 A1 as evidenced by Shlens, “A Tutorial on Principal Component Analysis,” downloaded from  https://arxiv.org/pdf/1404.1100&sa=U&ved=2ahUKEwi57MfrOZDpAhWItF6YKHfSxAck4ChAWMAZ6BAgEEAE&usg=AOvVaw2ccduDFnmcXvF-iGE-VXIM. 	

Regarding claim 6 Liu as modified does not teach:
	calculating an average and a covariance for a plurality of data measured by an acceleration sensor included in the inertial measuring unit; 
	calculating a principal component vector for the plurality of data based on the calculated average and the calculated covariance; 
	removing data corresponding to noise from the plurality of data based on the calculated principal component vector; 
	recalculating the principal component vector for the remaining data excluding the data corresponding to noise among the plurality of data; and 
	estimating the recalculated principal component vector as the vector parallel to the plane.
	Park teaches:
	calculating an average and a covariance for a plurality of data measured by an acceleration sensor included in the inertial measuring unit; 
	calculating a principal component vector for the plurality of data based on the calculated average and the calculated covariance; 
	removing data corresponding to noise from the plurality of data based on the calculated principal component vector; 
	recalculating the principal component vector for the remaining data excluding the data corresponding to noise among the plurality of data; and 
	estimating the recalculated principal component vector as the vector parallel to the plane (Park, fig 2, fig 3, ¶ 0028, ¶ 0037-¶ 0038, ¶ 0041-¶ 0047:  Park teaches using principal component analysis “to determine principal horizontal axis” (fig 2, fig 3) where “a principal component extraction block configured to process the external acceleration signal to generate a principal component acceleration signal representing external acceleration along the principal horizontal axis” (¶ 0007) therefore “principal horizontal axis” reads on “a principal component vector”).  Principal covariance analysis (PCA) uses “an average and a covariance for a plurality of data” and uses the signal to noise ratio to determine the useful data thereby teaching “removing data corresponding to noise” as evidenced by Shlens (A Tutorial on Principal Component Analysis, page 3-4, A.  Noise and Rotation, page 9, Quick Summary of PCA).  Additionally, Park teaches “a non-parametric regression method and the model structure is determined from data” where the “data” is data from “the tri-axial accelerometers and tri-axial gyroscopes of the IMU” (¶ 0028).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an average, covariance, noise and principal component vector as disclosed by Park in order to provide a method where the “results show that the use of the proposed systems and methods can significantly improve the walking speed estimation accuracy when compared against the use of raw acceleration information” (Park, ¶ 0025).  

Regarding claim 7 Liu does not teach:
	calculating the principal component vector or the recalculating the principal component vector is performed using a principal component analysis.
	Park teaches:
	calculating the principal component vector or the recalculating the principal component vector is performed using a principal component analysis (PCA) algorithm (Park, fig 2, fig 3, 
¶ 0037-¶ 0038:  Park teaches using principal component analysis “to determine principal horizontal axis” (fig 2, fig 3)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including the principal component analysis (PCA) as disclosed by Park in order to provide a method where the “results show that the use of the proposed systems and methods can significantly improve the walking speed estimation accuracy when compared against the use of raw acceleration information” (Park, ¶ 0025).  

Regarding claim 17:
	Claim 17 recites analogous limitation to claim 6 above and is therefore rejected on the same premise.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Czompo and Park as applied to claim 6 and 17 respectively above, and further in view of Roumeliotis et al., hereinafter Roumeliotis, U.S. Pub. No. 2016/0327395 A1.

Regarding claim 8 Liu as modified does not teach:
	calculating a Mahalanobis Distance of the calculated principal component vector to each of the plurality of data; 
	selecting data corresponding to the noise from the plurality of data based on the calculated Mahalanobis Distance; and removing the selected data.
	Roumeliotis teaches:
	calculating a Mahalanobis Distance of the calculated principal component vector to each of the plurality of data; 
	selecting data corresponding to the noise from the plurality of data based on the calculated Mahalanobis Distance; and removing the selected data (Roumeliotis, fig 2, fig 12, 
¶ 0005, ¶ 0027, ¶ 0163:  Roumeliotis teaches “outlier rejection module may apply a Mahalanobis distance tests to the feature measurements to identify and reject outliers” (¶ 0027) and “Outlier rejection module 13 applies the covariance to reject any outliers in the additional image data or IMU data prior to estimator 22 performing an update to the state estimates within the state vector” (¶ 0163) therefore Roumeliotis teaches “selecting data corresponding to the noise from the plurality of data based on the calculated Mahalanobis Distance; and removing the selected data” where “state vector” discloses the “calculated principal component vector”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including identification and removal of noise using a Mahalanobis Distance as disclosed by Roumeliotis in order to provide “a projection of image data and IMU data along at least one unobservable degree of freedom, the techniques (disclosed by Roumeliotis) may improve consistency and reduce estimations errors as compared to conventional VINS (vision-aided inertial navigation system)” (Roumeliotis, ¶ 0043).

Regarding claim 18:
	Claim 18 recites analogous limitation to claim 28above and is therefore rejected on the same premise.
 
Response to Arguments
Applicant’s arguments (remarks) filed 07/19/2022 have been fully considered.

Regarding Response to Claim Objections page 11 of Applicant’s remarks, based on Applicant’s arguments and changes made to the claims, the objections have been withdrawn.

Regarding Response to Rejections under 35 U.S.C. § 112 pages 11 of Applicant’s remarks, based on Applicant’s arguments and changes made to the claims, the 35 U.S.C. 112 (b) rejections have been withdrawn.

Regarding Response to Rejections under 35 U.S.C. § 103 page 11-14 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Begin, 2002/0100310 A1, teaches a method for calibrating an orthogonal sensor suite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/12/2022